Citation Nr: 1726302	
Decision Date: 07/11/17    Archive Date: 07/20/17

DOCKET NO.  11-25 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for cervical spondylosis, claimed as a neck disc condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

I. Warren, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 1970 to November 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that his cervical spine disability is a result of poor seating on the aircrafts he was assigned to fly as a pilot on active duty.  He reports neck issues since service.  

VA's duty to assist includes providing a VA examination when necessary.  VA will provide a medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing that certain diseases manifested during an applicable presumptive period for which the veteran qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; but there is insufficient competent medical evidence on file for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2016).  

The Veteran's service treatment records do not include a diagnosis or treatment for a cervical spine condition; however, he did report in a September 2013 PTSD VA examination that, while serving in the Republic of Vietnam, his company area was being attacked with rockets and, as he ran anxiously to get his vest and helmet, he ran into a safety wire, cut his neck and was knocked out.  He also noted in his VA 9 form that, while in service, he flew TH55, OH58 and UH1 airplanes, but spent most of his flight hours in OH58s.  He indicated that his cervical spine condition results from poor seating on OH58s and that most pilots operating these aircrafts had problems with their necks.  The Veteran's DD 214 notes his Military Occupational Specialty (MOS) was that of OH-58A/C Scout Pilot, and his military education includes WOTCC-Rotary Wing Aviator, 1980//OH-58 Instructor Pilot, 1983//Night Vision Goggle Instructor Pilot, 1984//Aviation Senior Warrant Officer Training, 1989.  Additionally, the Veteran contends that he was not given a C&P examination but that the evidence should be weighed and the claim awarded.  

Post-service medical treatment records note a diagnosis of cervical spondylosis.  See X-ray report of September 3, 2008, uploaded into VBMS on August 16, 2013.  The Veteran's private physician, Dr. D.W.P., gave a detailed history of the Veteran's cervical spine condition in a letter dated September 8, 2008.  Dr. D.W.P. noted that the Veteran, was currently  training helicopter pilots and had had symptoms for approximately six years and that they began when he "flew in a bad seat in his helicopter."  

In May 2010, Dr. D.W.P. reported that, in his professional opinion as an expert in orthopedic spine surgery, he believes that the Veteran's condition manifested from his long history of flying activities as well as wearing helmet and night vision goggles during his helicopter activities both in training as well as non-training activities.  See Email Correspondence uploaded into VBMS on May 24, 2010.  This opinion does not clarify whether the in service activities played any role in the current disability.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify by name, address and dates of treatment or examination any relevant medical records pertaining to his cervical spine disability, and to authorize VA to obtain these records or to submit the records himself.  Then take the necessary steps to obtain the records.

2.  Schedule the Veteran for an in-person examination to determine whether he has a current cervical spine disability that is due to a disease or injury in service, to include flying airplanes as a pilot in service from 1970 to 1992, the neck cuts that reportedly occurred in combat; or secondary to the service-connected back disabilities.  The examiner should review the entire claims file and a copy of this Remand, and should provide the following information and opinions:

The examiner should respond to the following:

(b) Is it at least as likely as not (50 percent probability or greater) that the current cervical spine disability had its onset in service, or is otherwise the result of a disease or injury in service, to include operating airplanes as a pilot in service from 1970 to 1992; or the neck injury in combat (the examiner should presume that this injury occurred)?

(c) In the alternative, if not due to service, whether his current cervical spine disability is proximately due to or aggravated by his service-connected back disability.

If aggravated, the examiner should state whether there is medical evidence created prior to aggravation or at any time between aggravation and the current level of disability that establishes a baseline of cervical spine disability prior to aggravation.

Attention is invited to: the September 8, 2008 letter from Dr. D.W.P that indicated the Veteran was training helicopter pilots after service; and the May 21, 2010 post-operative report from Dr. D.W.P. that notes that the Veteran's condition manifested from his long history of flying activities as well as wearing helmet and night vision goggles during his helicopter activities both in training as well as non-training activities

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically considered in formulating any opinions.  

The examiner should provide reasons for the opinions.

If a requested opinion cannot be provided without resorting to speculation, the examiner should state whether there is additional information that could enable the examiner to provide the necessary opinion or whether the inability to provide the opinion was based on the limits of medical knowledge.

3.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

